Citation Nr: 0912131	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  96-45 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) during the period from 
June 1, 1995, to March 30, 1997.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU) during the 
period from June 1, 1995, to March 30, 1997.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a September 2008 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court partially vacated a November 2006 decision of the 
Board, which in pertinent part denied an evaluation in excess 
of 30 percent for post-traumatic stress disorder during the 
period from June 1, 1995, to March 30, 1997 and denied 
entitlement to a TDIU for the same time period.  The Court 
affirmed the portion of the November 2006 Board decision 
which denied entitlement to an effective date earlier than 
April 7, 1995, for an award of service connection for PTSD; 
thus, that issue is no longer before the Board.


FINDINGS OF FACT

1.  From June 1, 1995, to March 30, 1997, the Veteran's PTSD 
was not manifested by more than definite impairment; there 
was no considerably impaired ability to establish or maintain 
effective or favorable relationships with people, by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were not so reduced as to result in 
considerable industrial impairment.  

2.  From November 7, 1996, through March 30, 1997, the 
Veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  From June 1, 1995, to March 30, 1997, service connection 
was in effect for PTSD, rated 30 percent disabling; the 
service-connected disability was not so severe as to preclude 
the veteran from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for PTSD for the period from June 1, 1995, to March 30, 1997, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (2008).

2.  From June 1, 1995, to March 30, 1997, the veteran was not 
unemployable solely by reason of service-connected 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such 
notice was given in letters dated in November 2004 and 
November 2005.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the claimant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

The Veteran seeks a higher rating than 30 percent for PTSD 
for the period from June 1, 1995, through March 30, 1997.  At 
all other relevant times, he is rated at 100 percent for 
PTSD.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes that, during the pendency of the Veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for PTSD was 
changed effective November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  

General Rating Formula for Mental Disorders: 


The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psycho-neurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or retain 
employment.
10
0

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.
70

Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of psycho-
neurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.
50

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment.
30

NOTE (1).  Social impairment per se will not be used 
as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the 
degree of disability based on all of the findings.

NOTE (2).  The requirements for a compensable rating 
are not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; 
occasional stuttering or stammering; minor habit 
spasms or tics; minor subjective sensory disturbances 
such as anosmia, deafness, loss of sense of taste, 
anesthesia, paresthesia, etc.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative," whereas 
the other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment.  The VA General 
Counsel concluded that the term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
unadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite" 38 U.S.C.A. § 7104(c) (West 1991).

Effective November 7, 1996, the rating criteria for PTSD were 
revised as follows:
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less), mild 
memory loss (such as forgetting names, directions, 
recent events), sleep impairment 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) during the period from 
June 1, 1995, to March 30, 1997.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU) during the 
period from June 1, 1995, to March 30, 1997.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a September 2008 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court partially vacated a November 2006 decision of the 
Board, which in pertinent part denied an evaluation in excess 
of 30 percent for post-traumatic stress disorder during the 
period from June 1, 1995, to March 30, 1997 and denied 
entitlement to a TDIU for the same time period.  The Court 
affirmed the portion of the November 2006 Board decision 
which denied entitlement to an effective date earlier than 
April 7, 1995, for an award of service connection for PTSD; 
thus, that issue is no longer before the Board.


FINDINGS OF FACT

1.  From June 1, 1995, to March 30, 1997, the Veteran's PTSD 
was not manifested by more than definite impairment; there 
was no considerably impaired ability to establish or maintain 
effective or favorable relationships with people, by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were not so reduced as to result in 
considerable industrial impairment.  

2.  From November 7, 1996, through March 30, 1997, the 
Veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  From June 1, 1995, to March 30, 1997, service connection 
was in effect for PTSD, rated 30 percent disabling; the 
service-connected disability was not so severe as to preclude 
the veteran from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for PTSD for the period from June 1, 1995, to March 30, 1997, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (2008).

2.  From June 1, 1995, to March 30, 1997, the veteran was not 
unemployable solely by reason of service-connected 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such 
notice was given in letters dated in November 2004 and 
November 2005.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the claimant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

The Veteran seeks a higher rating than 30 percent for PTSD 
for the period from June 1, 1995, through March 30, 1997.  At 
all other relevant times, he is rated at 100 percent for 
PTSD.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes that, during the pendency of the Veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for PTSD was 
changed effective November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  

General Rating Formula for Mental Disorders: 


The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psycho-neurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or retain 
employment.
10
0

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.
70

Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of psycho-
neurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.
50

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment.
30

NOTE (1).  Social impairment per se will not be used 
as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the 
degree of disability based on all of the findings.

NOTE (2).  The requirements for a compensable rating 
are not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; 
occasional stuttering or stammering; minor habit 
spasms or tics; minor subjective sensory disturbances 
such as anosmia, deafness, loss of sense of taste, 
anesthesia, paresthesia, etc.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative," whereas 
the other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment.  The VA General 
Counsel concluded that the term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
unadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite" 38 U.S.C.A. § 7104(c) (West 1991).

Effective November 7, 1996, the rating criteria for PTSD were 
revised as follows:
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less), mild 
memory loss (such as forgetting names, directions, 
recent events), sleep impairment 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background

The Veteran underwent VA hospitalization in April and May 
1995 due to anxiety, irritability, apprehension, fearfulness, 
inability to sleep, distressing and intensive recollections 
of war, and memories of the death of his peer.  During the 
first two weeks of hospitalization he remained alone, 
isolating himself from others, and was depressed.  He did not 
participate in prescribed or unprescribed activities and was 
treated with the lowest effective dose of medication. 
Occupational, recreational, and individual therapy, community 
meetings, and ward rounds were provided by the Ward 
Therapeutic team.  The length of his stay had to be prolonged 
due to depression.  During his 3rd week, he started 
participating in ward activities and his interpersonal 
relationships with peers and staff improved.  He had a good 
response to treatment and at discharge he was in full contact 
with reality and he was not suicidal or homicidal.  There was 
no evidence of side effects of medication.  His medications 
included Vasotec, Prozac, Procardia, and Xanax.  At discharge 
he was considered to be unemployable.  His physical activity 
was restricted, as tolerated, due to hypertension.  The 
discharge diagnoses were PTSD; depression, not otherwise 
specified; arterial hypertension; chronic low back pain; and 
hypercholesterolemia.  His Global Assessment of Functioning 
(GAF) scale score was 70 and his estimated maximum score in 
the last year was 45.

VA outpatient treatment (VAOPT) records reflect that in 
August 1995 the Veteran reported having poor communications 
with his wife, who did not wish to come with the veteran for 
his VA appointments.  He was contemplating obtaining a 
divorce, since he and his wife had been separated for some 
time.  In September 1995 his wife accompanied him to his 
appointment.  He related concerns about his disabled child.  
An agreement was reached as to the Veteran moving out of the 
home and regarding their mutual duties towards their 
children.

In December 1995 the veteran was evaluated by a Board of 
three VA psychiatrists, to determine whether he had PTSD.  
His claim file and VA medical records were reviewed.  It was 
noted that he lived with his wife and 3 children, but it was 
also reported that he was separated from his wife.  He 
received VA pension benefits and retirement benefits, as a 
retired policeman.  His military experiences were recounted, 
as was his past psychiatric treatment.  He complained of 
nightmares, recurrent thoughts and flashbacks of experiences 
in Vietnam which, he reported, had affected his job, his 
personal life (3 marriages), and physical consequences 
(having hypertension).  He related that his psychiatric 
symptoms worsened during the Christmas season.

The Veteran reported that he stayed at home all day due to 
irritability and an inability to stand and deal with his wife 
and children.  He complained of depression, irritability, and 
extreme anxiety, as well as a lost of control when he heard 
airplanes and firecrackers.  He complained of smelling, at 
times, blood and burnt flesh.  He reported an inability to 
withstand crowds and noises and of having violent responses.  
He had difficulty with his wife due to his behavior.

On mental status evaluation the Veteran was clean, bearded, 
and adequately dressed.  He was alert and fully oriented.  
His mood was depressed and his affect was blunted.  His 
attention was good, and his concentration and memory were 
fair.  His speech was clear and coherent.  He became 
extremely shaky when describing his experiences in Vietnam.  
He was not hallucinating.  He was not suicidal or homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  He was considered to be competent to handle 
his VA funds.  The diagnoses were PTSD, of delayed onset, and 
a depressive disorder, not otherwise specified.  His GAF 
score was 50.

VAOPT records reveal that in April 1996 the veteran was alert 
and cooperative.  His assessment was stable.  In June 1996 
his speech was relevant.  He was alert and logical.  He had 
no delusions or ideas of reference.  There was no depression.

In his April 1996 substantive appeal to the Board, the 
Veteran stated that his chronic symptoms did not allow him to 
work or relate to his family or other people.

Analysis

The old and the new criteria have been considered.  The Board 
finds that the evidence presented in support of the Veteran's 
claim at no time meets the criteria for an evaluation in 
excess of 30 percent under either the old or the revised 
regulations at any time during the period at issue.

Although the treatment records are replete with reference to 
anxiety and even include observations related to PTSD, these 
show no more than moderate symptoms.  The findings during the 
December 2005 VA examination were consistent with those noted 
in the treatment records as to the veteran's level of 
functioning due to PTSD.  They suggest, overall, fairly 
moderate symptoms.  

A higher evaluation of 50 percent is not warranted because 
the veteran's PTSD symptoms are not shown to have resulted in 
considerable industrial impairment during the time period in 
question.  The veteran's PTSD has not been described as, 
overall, more than moderate.  Moreover, during the 
December 2005 VA examination, his judgment and insight were 
deemed fair and the symptoms overall did not render him 
incompetent.  He did not exhibit suicidal or homicidal 
ideation.  There was also no evidence of impairment of his 
attention, concentration, memory or speech.  Although the 
veteran indicated that he had rage at times, he had good 
impulse control.  Occasional rage and outbursts do not appear 
have resulted in significantly reduced reliability, 
flexibility, or efficiency that caused considerable 
industrial impairment.  The word "considerable" suggests a 
much higher level of impairment than the moderate level 
demonstrated by the veteran's disorder.

A GAF score of 70 was listed as the Veteran's GAF score at 
the time of his discharge from the VA hospital in May 1995.  
According to DSM-IV, GAF scores ranging between 61 and 70 are 
indicative of mild symptoms (like depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The Board finds 
that that these GAF scores are consistent with the reported 
symptomatology--to include depressed mood, as well as 
difficulty in establishing and maintaining effective work and 
social relationships--and, thus, is also consistent with no 
greater impairment than that contemplated by the initial 30 
percent rating assigned.

The Board notes that the GAF score of 50, reflected in the VA 
examination report from December 1995, suggests a more 
significant impairment than is contemplated by the 30 percent 
rating.  A GAF of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, the competent medical evidence of 
record reflects that the veteran has exhibited only one of 
the symptoms (impairment in social and occupational 
functioning) identified in the DSM-IV as indicative of such a 
score on a continuous basis.  The December 1995 report 
revealed that the Veteran exhibited good impulse control, had 
fair insight and judgment, was competent, was not homicidal 
or suicidal, and had good attention and fair concentration.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating.

The Board has carefully considered the discharge report from 
the veteran's VA hospitalization in May 1995.  While this 
report concluded that the was unemployable, the discharge 
diagnoses included other nonservice- connected disabilities-
arterial hypertension and hypercholesterolemia.  There is no 
indication that the particular conclusion that the Veteran 
was unemployable was predicated solely upon the severity of 
his service-connected psychiatric disability.

The Board has also considered the Veteran's own statements 
regarding his symptoms for the time period in question.  In 
particular, the Board has considered the Veteran's April 1996 
statement that his chronic symptoms did not allow him to work 
or relate to his family or other people.  However, despite 
the lower GAF score of 50 on VA examination in December 1995, 
and even when concerning the veteran's competent complaints 
concerning his observable symptoms, the Board finds that the 
Board finds that the medical evidence outweighs the veteran's 
contentions.  The lack of significant psychiatric findings 
leads to the conclusion that prior to November 7, 1996, under 
the old rating criteria, that the service-connected PTSD, 
including the depressive component, was not productive of 
more than definite social and industrial impairment.

The evidence also fails to show that the veteran's PTSD 
warrants a higher evaluation under the criteria that came 
into effect on November 7, 1996, through March 30, 1997.  VA 
treatment records show no significant symptoms during that 
time period, including no insomnia, anxiousness, flashbacks, 
and depression that would in total warrant the 50 percent 
rating.  In fact, the evidence shows that his PTSD has 
overall been described as no more than moderate during this 
time period.  The symptoms exhibited by the veteran are more 
consistent with the criteria for no more than a 30 percent 
evaluation during this time period.

At no time have the veteran's symptoms reflected those 
contemplated in a 50 percent evaluation during this time 
period.  He was not found to have had panic attacks, and the 
evidence shows that his speech was logical and coherent, 
judgment and insight were fair, and impulse control was 
considered good.  VA treatment records indicate that the 
veteran did not exhibit symptoms of psychosis, thought, or 
mood/perception disturbances.  Since these symptoms that 
comprise the criteria for a 50 percent evaluation have not 
been demonstrated, the veteran's PTSD can not be said to 
warrant a higher evaluation.

The Board finds that the veteran's PTSD does not warrant an 
initial evaluation in excess of 30 percent under either the 
old or the revised criteria during the time period at issue.  
The Board has reviewed the evidence in view of Fenderson, but 
finds that the veteran's PTSD has not demonstrated more than 
a 30 percent evaluation; therefore, the assignment of 
separate ratings for separate periods of time within this 
time period is not appropriate.  Fenderson v. West, 12 Vet. 
App 119 (1999).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for PTSD.  During the time period in question, 
the medical evidence shows the Veteran's PTSD, while 
significant, is not a total occupational and social 
impairment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim, and the claim is denied.

TDIU

The Board notes that the issue is limited to the time in 
which the veteran was not rated 100 percent disabled.  The 
issue of TDIU as to any other relevant time period is moot.  
Specifically, he was rated totally disabled due to 
hospitalization from April 7, 1995, through May 1995, and as 
100 percent under Diagnostic Code 9411 for PTSD as of May 31, 
1997.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2008).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the Veteran is 
unemployable from June 1, 1995, to March 30, 1997, as a 
result of his service-connected disability.  VA records show 
service connection has only been established for PTSD.  
During the time period in question, his service-connected 
disability rating is 30 percent.  The schedular rating 
criteria for TDIU consideration under 38 C.F.R. § 4.16(a) 
have not been met in this case.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The Veteran has completed a 
high school education.  He worked for a municipal gas 
company, in construction and as a policeman for 11 years 
before retiring in 1983 due to chronic hypertension and 
cardiovascular problems according to medical documentation 
associated with his retirement proceedings, though he has 
also claimed nerves were a factor.

The medical evidence for the time period in question does not 
suggest that the Veteran is unemployable as a result of his 
service connected disability alone.  Although the discharge 
report from the veteran's VA hospitalization in May 1995 
concluded that the was unemployable, the discharge diagnoses 
included other nonservice- connected disabilities-arterial 
hypertension and hypercholesterolemia.  There is no 
indication that the particular conclusion that the Veteran 
was unemployable was predicated solely upon the severity of 
his service-connected PTSD.  Unfortunately, the veteran is 
only service-connected for his PTSD, and non-service-
connected disabilities cannot be considered when evaluating 
unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the pertinent time period, the veteran was afforded a 
VA examination, in December 1995, pertinent to the effects of 
his service-connected disability.  The Veteran reported to 
the examiner that his psychiatric problems started in 1981 
and that they affected his job and his health.  However, the 
examiner, who reviewed the claims folder, noted that the 
veteran exhibited good impulse control, had fair insight and 
judgment, was not homicidal or suicidal, had good attention 
and fair concentration.  Significantly, the examiner did not 
specifically conclude that the veteran was unemployable 
solely due to his PTSD.  The examiner found the veteran 
competent and that his Global Assessment of Functioning was 
50.

The competent medical evidence of record does not show that 
for the period from June 1, 1995, to March 30, 1997, the 
Veteran was unemployable solely due to symptoms arising from 
his service-connected PTSD alone.  Therefore, his claim for 
entitlement to TDIU must unfortunately be denied.

Accordingly, for the reasons stated above, the Board 
concludes that the preponderance of the evidence is against 
the claim that the veteran is unemployable due only to his 
service-connected disability from June 1, 1995 to March 30, 
1997, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder during the period from June 1, 1995, to March 
30, 1997, is denied.

A total disability rating based on individual unemployability 
during the period from June 1, 1995, to March 30, 1997, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


